McCLELLAN, J.
The only question in this case is whether a person proceeded against by information or complaint, charging a misdemeanor, in the county court, and who there, failing to demand a trial by jury, is duly tried and convicted, is entitled to an appeal to the circuit [or city) court without giving bond as required by section 4226 of the Code. We are opinion that the section in question is clearly within legislative competency, and therefore constitutional; -and that, of consequence a compliance with its requirements is a condition precedent to the right of appeal.
The application for mandamus is denied.